Citation Nr: 9933781	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 1996 rating determination by the Houston, Texas, 
Regional Office (RO), which denied service connection for 
seborrheic dermatitis and tinea pedis.  This case was 
remanded by the Board in February 1998 in order to further 
develop the medical evidence and provide adjudication under 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999) by the agency of original jurisdiction.  The case has 
now been returned for final appellate consideration.

In March 1999 service connection was established for tinea 
pedis and a 10 percent evaluation was assigned.  This issue 
is no longer before the Board.


FINDINGS OF FACT

1. There is no medical evidence of seborrheic dermatitis 
during service.

2. A VA dermatologist found no evidence of a nexus between 
the veteran's current seborrheic dermatitis and military 
service.


CONCLUSION OF LAW

Seborrheic dermatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he incurred seborrheic dermatitis 
during active duty.  He states that he developed rashes and a 
fungus infection for which he received treatment as his base 
camp's aid station and field dispensary and onboard the 
U.S.S. Winchester and the U.S.S. Eisenhower.  He was awarded 
the Purple Heart and the Combat Infantry Badge during his 
Vietnam service.

Service medical records are entirely negative for complaints 
or findings of a skin disorder.  His examination at discharge 
in April 1969 shows clinical evaluation of the skin was 
within normal limits.  Post-service VA examination reports 
dated in September 1969 and August 1982 are likewise negative 
for complaints or findings pertaining to a skin disorder.

VA outpatient treatment records dated from 1980 to 1997 show 
that in November 1980 the veteran was treated for contact 
dermatitis of the left elbow and lesions on the groin.  In 
October 1982, he was treated for dry skin of both legs with 
plantar scaling and nail deformity bilaterally, typical of 
tinea.  He reported that in Vietnam during field duty he 
developed a rash on his feet and legs which has bothered him 
since then.  In November 1994, the veteran was evaluated for 
scalp lesions diagnosed as seborrheic dermatitis.  He was 
evaluated for similar symptoms in July 1995.  In July 1997, 
the veteran was evaluated for widespread diffuse erythema 
with mild scaling of the scalp.  There was no evidence of 
hair loss.  The clinical impression was seborrheic dermatitis 
- improved.  

In an October 1996 statement, podiatrist L.B. Harkless, 
D.P.M. reported the veteran had onychomycosis affecting the 
feet.  Dr. Harkless stated the veteran developed the fungus 
as a result of service in Vietnam.  There were no clinical 
findings or diagnosis pertaining to seborrheic dermatitis.  

In September 1997, the veteran, accompanied by his 
representative, presented testimony at a hearing before a 
Traveling Member of the Board.  He testified that he was 
initially treated for a fungal infection involving the lower 
extremities and groin.  He testified that he later 
experienced itching and blisters in his head and eyebrows and 
that his doctor indicated that there was a connection between 
the infection on his head and the original fungal infection 
involving the feet.  He testified that he first reported his 
problem with skin rashes in the 1980s.  

In a September 1997 statement the veteran reported that the 
rash that had started with his feet had now moved to his 
scalp and that doctors have indicated a relationship between 
his various skin rash diagnoses.  

Private treatment records dated from September 1996 to August 
1997 primarily show treatment for an unrelated back disorder.

On VA examination in April 1998 the veteran reported that he 
developed an itchy rash on his feet and legs which later 
extended to his groin.  He was treated by the base camp 
doctor with cream and powder.  He stated that in 1980 he 
noticed itchy bumps and scaling on his scalp, diagnosed as 
seborrheic dermatitis which has now spread to his eyebrows 
and behind the ears.  Examination showed the skin was normal 
in turgor and elasticity and the face was somewhat oily.  
There was some rash on the forehead and the eyebrows showed 
scales with an erythematous base.  There was some erythema on 
the nasolabial area and posterior ears on the right side.  
Examination of the scalp showed several papular patches with 
scaly lesions.  The anterior, top and back of the scalp had 
greasy scaling with some erythematous base of lesions.  The 
pertinent diagnosis was seborrheic dermatitis of the scalp, 
eyebrows and ears.  

In an addendum to that report the examiner stated that 
seborrheic dermatitis is a chronic inflammatory disease that 
is constitutionally determined but without known cause.  
Following a review of the history and the claims file the 
examiner concluded the veteran's seborrheic dermatitis 
started only in the 1980s after his military service.  
Moreover, the veteran has two types of skin disease, one 
caused by fungus affecting the feet, groin and legs which 
started while the veteran was in service.  The second skin 
disease, which is the seborrheic dermatitis affecting the 
scalp and face, is an entirely different skin disease of 
unknown cause.  The examiner stated the two skin diseases 
were not related to each other.  

Also of record are VA and private treatment records dated 
from September 1995 to November 1999 which primarily show 
treatment for an unrelated back disability.  Significantly, 
these records show the veteran was evaluated on two occasions 
for dermatitis in October and November 1998.

Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. § 
5107(a).

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999).

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.304(d) (1999).  It must be noted however that these 
provisions deal with the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and not the question of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required.  See Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992), Rabideau v. Derwinski, 2 Vet.App 
141, 144 (1992) and Lathan v. Brown, 7 Vet.App. 359, 365 
(1995).  These provisions do not establish service connection 
for a combat veteran, but relax the evidentiary requirements 
for determining what happened in service.  See Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sept. 20, 1999).  

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for a skin disorder over 
his face and scalp.  His skin was described as clinically 
normal at the time of his medical examination for separation 
from service.

The Board notes the veteran sought medical treatment 
immediately following service, but failed to discuss any skin 
disorder.  During a VA general medical examination in 
September 1969 he did not report complaints of a skin 
disorder and no seborrheic dermatitis was identified.  Post-
service medical evidence shows that the veteran was first 
evaluated for seborrheic dermatitis in 1994, about 25 years 
after service discharge.  Furthermore, post-service reports 
of such treatment do not refer to the date of onset or cause 
of the veteran's seborrheic dermatitis.  

A VA examiner was requested to review the veteran's records 
and to provide an opinion with respect to the etiology of the 
veteran's seborrheic dermatitis.  In April 1998, the examiner 
reported that the veteran has two types of skin disease, one 
caused by fungus affecting the feet, groin and legs, which 
started while the veteran was in service, and seborrheic 
dermatitis, affecting the scalp and face, an entirely 
different skin disease of unknown cause.  The examiner 
concluded that the veteran's seborrheic dermatitis began in 
the 1980s after military service and that the two skin 
diseases were unrelated to each other.  

The Board has reviewed the entire record and finds that it 
contains no medical evidence that the veteran had a skin 
disorder during his active military service and no competent 
medical evidence that the skin disorder diagnosed after his 
service as seborrheic dermatitis is related to any disease or 
injury incurred during his active military service.  The 
veteran's testimony that a physician told him that his 
seborrheic dermatitis may be related to a claimed inservice 
fungal infection, is at best medical hearsay, which cannot 
constitute the necessary medical evidence of a link between 
the veteran's current symptoms and any event or symptoms 
noted in service.  The Court has held that the connection 
between what a doctor said and a layman's account of what he 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).

The Board has determined that the preponderance of the 
evidence shows that the veteran's seborrheic dermatitis was 
not incurred during his military service.  Based on the above 
analysis, the veteran's claim for service connection for a 
low back disability must be denied.


ORDER

Entitlement to service connection for seborrheic dermatitis 
is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

